BLATCHFORD, District Judge.
The order made by me on the 8th instant was made because it was stated to me by the attorney who applied for it, that the register doubted his power to make it. The case of In re Noble [Case. No. 10,282] was called to the attention of the attorney by me, with the statement that my understanding of it was that the register in that case being the same register as in this, expressly stated in his certificate that he had power to inquire into the right of creditors to vote, for the purpose of postponing the proof of claims until an assignee should be chosen, pursuant to section 23. I also called the attention of the attorney that, by rule 6 of this court, it is expressly provided that if the. register entertains doubt of the validity of 'any claim, or of the right of a creditor to prove it, and is of opinion that such validity or right ought to be investigated by the assignee, he may postpone the proof of the claim- until the as-signee is chosen. But the attorney stated that the register, notwithstanding that rule, doubted his power to do what I state above I understand him, in his certificate in the Case of Noble, to say he has power to do. I understand the Case of Noble to mean that the register has power to postpone proof of a claim until an assignee is chosen, if a case is made out for such postponement within rule 6 of this court; but that, beyond that, the register has no power to institute or set on foot the inquiry provided for by the last clause of section 22 of the act. I did not intend, by granting the order made in this case, to institute any new practice.
Let an order be entered in this case for a new election of assignee, and setting aside the former election. The clerk will certify this decision to the register, Isaiah T. Williams, Esq.